Appeal from an *1604order of the Supreme Court, Wyoming County (Michael M. Mohun, A.J.), dated March 23, 2015. The order, among other things, determined that defendants are liable for breach of contract and ordered that judgment be entered in plaintiff’s favor against defendants, jointly and severally.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Matter of Laborers Intl. Union of N. Am., Local 210, AFL-CIO v Shevlin-Manning, Inc., 147 AD2d 977 [1989]).
Present—Whalen, P.J., Centra, Lindley, Troutman and Scudder, JJ.